Citation Nr: 0520214	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rated for a generalized 
anxiety disorder, formerly described as a psycho-
physiological nervous system reaction, evaluated as 30 
percent disabling from December 8, 1998, to November 18, 
2002, and as 50 percent disabling on and subsequent to 
November 19, 2002.

2.  Entitlement to an increased rating for bronchitis with 
chronic obstructive pulmonary disease, currently evaluated as 
10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



REMAND

The veteran served on active duty from February 1942 to 
August 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board denied the benefits sought on appeal in an April 
2004 decision, which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court granted a Joint Motion for Remand, 
vacating the Board's April 2004 decision and remanding the 
issues on appeal to the Board for further development of the 
medical record pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  Because the Board does not have the authority to 
develop claims itself, this matter must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303.  
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall, 
supra.

The Board remanded this matter in March 2001 to obtain 
additional treatment records, VA examinations with specific 
medical opinions as to the severity of the veteran's service-
connected disabilities and their impact on his employability, 
and compliance with the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  Unfortunately, the RO did not obtain all identified 
treatment records and did not properly advise the veteran of 
such.  Additionally, the medical opinions obtained did not 
comply with the Board's remand orders.  As such, this matter 
must be remanded for further development of the medical 
record to comply with the Board's March 2001 remand orders 
and, more recently, the February 2005 order of the Court. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all facilities 
at which he received treatment for a 
generalized anxiety disorder and 
bronchitis with chronic obstructive 
pulmonary disease since 1999.  The RO 
should obtain all treatment records 
identified by the veteran that are not 
already of record and associate those 
records with the veteran's claims folder.

2.  The veteran should be specifically 
advised that no records were found at the 
Miami VA Medical Center when sought in 
2002 and that a facility by the name of 
Riviera Beach was not located in Florida 
when searched in 2002.  The notice to the 
veteran, pursuant to 38 C.F.R. § 3.159(e) 
should contain (i) The identity of the 
records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to 
obtain the records; (iii) A description 
of any further action VA will take 
regarding the claim, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain; and (iv) A 
notice that the claimant is ultimately 
responsible for providing the evidence.  
3.  Following receipt of all available 
treatment records, the veteran should be 
scheduled for a psychiatric examination 
to determine the nature and severity of 
his psychiatric disabilities.  The 
examiner should review all pertinent 
medical records, perform all necessary 
testing, render all appropriate 
diagnoses, and specifically render an 
opinion as to whether the veteran's 
service-connected generalized anxiety 
disorder impacts his employability and, 
if so, to what degree.  The examiner 
should then state an opinion as to 
whether the veteran's service-connected 
generalized anxiety disorder, when 
considered in conjunction with his 
bronchitis with chronic obstructive 
pulmonary disease, causes 
unemployability.  All opinions rendered 
must be supported by complete rationale.

4.  Following receipt of all available 
treatment records, the veteran should be 
scheduled for a pulmonary examination to 
determine the nature and severity of his 
pulmonary disabilities.  The examiner 
should review all pertinent medical 
records, perform all necessary testing, 
render all appropriate diagnoses, and 
specifically render an opinion as to 
whether the veteran's service-connected 
bronchitis with chronic obstructive 
pulmonary disease impacts his 
employability and, if so, to what degree.  
The examiner should then state an opinion 
as to whether the veteran's pulmonary 
disabilities, when considered in 
conjunction with his service-connected 
generalized anxiety disorder, causes 
unemployability.  All opinions rendered 
must be supported by complete rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


